Citation Nr: 0715456	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1958 to 
March 1960 and from October 1961 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It has been conceded that the veteran was exposed to asbestos 
during his service in the U.S. Navy where he worked in a 
boiler room and frequently came into contact with asbestos.  
The veteran was also exposed to asbestos after service 
through his employment at several utility companies.  

The evidence in this case includes records from a private 
physician reflecting the veteran is considered to have 
interstitial lung disease consistent with asbestos exposure 
and pleural thickening consistent with asbestos exposure.  
The report of a VA examination dated in April 2005 concluded 
with a diagnosis of chronic obstructive pulmonary disease 
(COPD), together with the opinion that the veteran did not 
have asbestosis.  It is unclear, at least to persons not 
trained in medicine, whether the VA examiner's opinion that 
the veteran does not have asbestosis, also means the veteran 
does not have a respiratory disorder (e.g. COPD) due to 
asbestos exposure, or that asbestos exposure aggravated 
another respiratory disorder.  This should be clarified.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claim; 
and inform him as to how effective dates 
are formulated.

2.  Obtain the veteran's VA treatment 
records from May 2005 to the present.

3.  When the requested development is 
accomplished, refer the veteran's file to 
the physician who conducted the April 
2005 VA examination and ask that person 
to review the record, and provide an 
addendum to her report that addresses:

        a) whether the veteran has any 
respiratory disorder, including COPD, 
that is as likely as not due to, or 
aggravated by asbestos exposure, and if 
the veteran does have a respiratory 
disorder considered due to, or aggravated 
by asbestos exposure,

        b) whether it is as likely as not 
the asbestos exposure causing or 
aggravating the respiratory disorder, 
occurred during the veteran's military 
service.  

If it is necessary to examine the veteran 
to obtain these opinions, that should be 
arranged, and if the physician who 
conducted the April 2005 examination is 
not available, the file should be 
referred to another physician for the 
requested opinions.  Any opinion should 
be supported by a rationale.

4.  When the development requested has 
been completed, readjudicate the 
veteran's claim.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




